Citation Nr: 0819582	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-24 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation beyond 
March 1, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis which denied the veteran's claim for entitlement to 
an extension of a temporary total disability evaluation 
beyond March 1, 2005.  The veteran disagreed and timely 
appealed.

Issues not on appeal

In an August 2006 rating decision, the RO denied the 
veteran's claim for an increased disability rating for 
service-connected residuals of a right foot fracture.  In a 
January 2007 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss and tinnitus.  The record reveals that the 
veteran did not submit a notice of disagreement as to either 
issue.  Thus, the issues are not in appellate status and will 
not be addressed any further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran was granted a temporary evaluation of 100 
percent effective November 22, 2004, to March 1, 2005, for 
treatment of an implant of the right, first metatarsal 
phalangeal joint (MPJ), and an infection caused by the 
implant surgery necessitating convalescence.

2.  The veteran was discharged from a VA hospital on about 
January 26, 2005, in stable condition with tenderness of the 
first MPJ and symptoms of erythema, edema and drainage 
resolved.


CONCLUSION OF LAW

Entitlement to an extension of a temporary total disability 
evaluation beyond March 1, 2005 is not warranted. 38 C.F.R. § 
4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension of a 
temporary total rating for convalescent purposes beyond March 
1, 2005.  He essentially argues that he has been unable to 
work since an operation performed by VA because the pain 
prevents him from walking without a cane or other assistive 
device.  The Board will address certain preliminary matters 
and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
March 2005 prior to the initial decision on the claim in June 
2005.  Moreover, the requirements with respect to the content 
of the notice were met in this case.  The RO informed the 
veteran in the <arch 2005 notice letter about the information 
and evidence that is necessary to substantiate his claim of 
entitlement to a temporary total rating for convalescent 
purposes.  Additionally, the August 2006 statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his claim and in so doing, informed him of the evidence 
that was needed to substantiate him claim.

In addition, the RO notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, the notice letter informed the veteran to submit any 
evidence in his possession that pertains to the claim. Thus, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  The veteran received 
specific notice of how VA determines a disability rating and 
an effective date in a March 2006 letter.

In addition, the duty to assist the veteran has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records and private 
treatment records are in the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran waived his right to a hearing before a 
Veterans Law Judge in writing in his August 2006 VA Form 9 
substantive appeal.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to an extension of temporary total disability 
beyond March 1, 2005.

The veteran contends that he is entitled to an extension of 
temporary total disability under 38 C.F.R. § 4.30 (2007).  
Essentially, he contends that after his right-foot surgery, 
he required convalescence beyond March 1, 2005, which was the 
date assigned by the RO.



Relevant law and regulations

The provisions of 38 C.F.R. § 4.30 (2007) pertaining to 
temporary total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. 
App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-
297 (1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.


Analysis

The medical evidence of record shows that the veteran had 
surgery on December 14, 2004.  A January 18, 2005, x-ray 
examiner's entry indicates the veteran's right foot condition 
was compared to a January 6 evaluation and that there was no 
remarkable change.  However, the record indicates that the 
veteran was hospitalized on January 18, 2005, for an 
infection.  The veteran reported his symptoms began with 
serious drainage and erythema that began on January 18, 
preceded by painful swelling on January 17.  A January 20 
entry reveals that a VA podiatrist saw the veteran "at 
bedside," and reported that the veteran "relates no 
problems."  The January 26 discharge note states the 
veteran's condition when he left the hospital was "stable," 
and that the erythema, edema and drainage resolved.  The 
veteran was discharged with a prescription for antibiotics.

A May 2005 VA treatment note states that the veteran "denies 
any complications," but did report pain that "slightly 
improved with new orthotics and shoegear."  He also 
complained of pain on the "plantar aspect of the first MTH R 
that is worst with ambulation."  He was fitted for custom 
pads.

A June 2005 VA treatment note states that the veteran denied 
any complications, but continued to have pain.  The veteran 
reported he had no changes from the last visit.  A July 2005 
treatment note again states he had any complications with the 
incision, but again complained of pain when the right foot 
was weightbearing.  The note also relates that the veteran 
"continues to complain of R knee and hip pain that was 
present prior to sx."  An August treatment note is virtually 
identical to the July note.

After review of the medical evidence in the record, the Board 
finds that the veteran's incision was healed and did not 
cause complication to the veteran.  The record indicates that 
he continually complained of pain in his right foot which was 
treated with physical therapy, orthotic pads and custom 
shoes.  No prescription of crutches or a cane was made, and 
there is nothing in the record to indicate that medical 
examiners considered the veteran's condition to warrant 
convalescence after his discharge from the hospital in 
January 2005.

In sum, the medical evidence does not indicate that any of 
the criteria of 38 C.F.R. § 4.30 were met after March 1, 
2005.  The Board observes that the veteran has contended that 
he was unable to walk to the degree where he could maintain 
employment.  However, inability to maintain employment is not 
the criteria to be used; rather, the issue is whether the 
medical evidence supports a conclusion that the veteran 
required convalescence.  In this case, the medical evidence 
indicates that the veteran continued to complain of pain, but 
that his surgical incision had healed and did not necessitate 
further convalescence.

For the reasons stated above, the Board finds that the 
benefits sought on appeal are not warranted.


ORDER

Entitlement to an extension of a temporary total disability 
evaluation beyond 
March 1, 2005.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


